Citation Nr: 1734823	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for disabilities of the lower extremities to include varicose veins and peripheral neuropathy (also claimed as poor circulation) including as secondary to service-connected hypertension


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from December 1980 to February 1984

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Insurance Center in Philadelphia, Pennsylvania.  

In support of his claim, the Veteran testified at a hearing at the RO in April 2016 before the undersigned Veterans Law Judge of the Board.  

The Board issued a decision in July 2016, and in pertinent part, remanded the issue of service connection for neuropathy of the legs (also claimed as poor circulation) for additional development.


FINDINGS OF FACT

1.  A varicose vein involving the left leg was diagnosed during service.

2.  The Veteran's varicose vein resolved without residuals, and he did not have a recurrence of varicose veins during the appeal period.  

3.  Peripheral neuropathy of the lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident in service, and neuropathy did not manifest within one year of the Veteran's discharge from service. 

4.  Peripheral neuropathy of the lower extremities is not caused or aggravated by a service-connected disease or injury.



CONCLUSION OF LAW

Disabilities of the lower extremities to include varicose veins and peripheral neuropathy were not incurred in or aggravated by the Veteran's active duty service and neuropathy is not presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374(Fed. Cir. 2009).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793(Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Applicable Laws and Regulations

The Veteran claims entitlement to service connection for "poor circulation involving the lower extremities.  He points out that he was treated for leg complaints to include muscle cramps, tendonitis, and varicose veins.  He claims that his currently diagnosed neuropathy of the lower extremities had onset during service and/or in the alternative is secondary to his service-connected hypertension.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran's neuropathy condition is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a), including neuropathy, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

Service connection is permissible, as well, on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  See 38 C.F.R. § 3.310 (a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this alternative secondary basis, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107 (b)).

Pertinent Medical History

The service treatment records show that the Veteran was treated for various complaints involving the lower extremities.  

At the October 1980 civilian examination conducted prior to military service entrance, the Veteran reported a history of muscle cramps.  However, the vascular system, neurological system, as well as the lower extremities were considered clinically normal.  

A January 1981 VA clinical entry shows the Veteran reported a two-week history of shooting pain that initiated from the abdomen and extended to the groin area whenever he tightened his abdominal muscles.  On examination, the right thigh was reportedly tender.  There was an abrasion noted in the groin area.  The diagnosis was possible muscle pull, thigh.   

On February 6, 1981, the Veteran complained of left leg pain following running.  On examination, there was severe pain with palpation.  The examiner also noted a vein was "sticking up with palp".  The diagnostic assessment was mild tendonitis.  

On February 12, 1981, the Veteran returned for followup treatment for pain located in back of leg below the thigh.  The inial examination noted that the presence of a "vein puffed out mildly". The assessment was varicose vein.  The examiner did not identify which leg.  

An orthopedic consolation was also conducted on February 12, 1981.  The Veteran reported left leg pain on activities such as running and playing basketball.  He stated that his pain had actual onset approximately two months prior to enlistment, in which, he stated resulted from long hours of standing as a security guard.  The examination was considered normal.  The diagnosis was history of muscle cramps.  He was told to return to active duties.  The STR's contains a February X-ray report that indicates examination was requested for the left knee.  But the report indicates that X-ray examination of the right knee was normal.  

The undated examination that was conducted prior to separation indicates that the vascular system, neurological system, as well as the lower extremities were clinically normal.  

Considering the Veteran's post service medical record, the e-file contains VA outpatient records dated in March 1999 showing treatment for new onset of diabetes mellitus.  During treatment the Veteran reported left thigh pain.  A hip X-ray was ordered.  Neurological examination was grossly intact.  

VA outpatient records dated in January and May 2007 show that the Veteran had been receiving pain medication for diabetic neuropathy.  In January 2007, the Veteran reported that he had been experiencing tingling and numbness in his feet for the previous 4 years.  The diagnose reported in conjunction with these symptoms was diabetic neuropathy.

Private treatment records that date from February 2009 show treatment for a variety of disabilities to include diabetic neuropathy as well as hypertension.   

A VA examination was conducted in January 2010 for hypertension.  It was noted that the Veteran complained of bilateral leg pain, but there was no evidence of claudication.  In reporting the diagnosis, the examiner noted that the Veteran had pain in the lower extremities that could be related to lower back pain or possible peripheral neuropathy.  However, there was no evidence of vascular disorder.

VA joint examination was conducted in April 2010 which for the most part pertained to the knees.  The examiner detailed the Veteran's service medical history and noted the Veteran's history of diabetic neuropathy.  

In May 2016, a VA examination was conducted in conjunction with his claim for service connection for diabetes mellitus.  The diagnoses included diabetic neuropathy.

Pursuant to VA remand a VA examination was conducted in October 2016 to determine the correct diagnosis regarding the bilateral lower extremity disability as well as an opinion regarding the etiology.  The examiner determined that the diagnosis concerning the disability of the lower disability is bilateral diabetic neuropathy.  The examiner concluded that it was not likely as not that the Veteran's neuropathy was caused by military service.  The examiner noted the absence of neuropathy or diabetes mellitus during service.  The examiner noted that the inservice complaints and muscle cramps were not indicative of neuropathy.  Further these complaints and symptoms were transient and resolved.   The examiner stated:

The Veteran's electronic folder in VBMS including the Remand and CPRS medical records were reviewed. Veteran's Peripheral neuropathy is a complication of his diabetes mellitus which started several years after discharge from military service. A detailed review of the STRs did not show any complaints or treatment for diabetes mellitus and Peripheral Neuropathy. The inservice complaints of leg pain and cramping were transient and resolved and were not indicative of Peripheral Neuropathy. There is no evidence to indicate that the current condition of Peripheral Neuropathy preexisted his military service or manifested during his military service. Veteran's diabetes mellitus was diagnosed in 1999 several years after discharge from military service and his Peripheral Neuropathy was diagnosed in 2003 and these conditions are not related to any incident or event during military service including the transient leg cramps and pain noted while in service. There were no early manifestations of diabetes mellitus or Peripheral Neuropathy in the STRs. There is no evidence of any Peripheral artery disease or complications of hypertension. There is no evidence to indicate that Veteran's Peripheral Neuropathy is aggravated by his hypertension. Veteran's hypertension is well controlled and there are no complications due to his hypertension. Hence his Peripheral Neuropathy is unrelated to his hypertension. 

Varicose Veins

Based on the evidence of record, the Board finds that the weight of the competent evidence reflects that the Veteran's varicose veins resolved without residual manifestations and that he did not have a recurrence of varicose veins during the appeal period.  

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of varicose veins upon which to predicate a grant of service connection for the claimed disabilities.  In this regard, while there is evidence of varicose vein to the left leg during service in 1981, there is no evidence of current disability.  As noted above, a vascular examination was conducted in January 2010 which indicated that there was no evidence of a vascular disorder.  The post service VA and private medical records do not relay evidence of varicose veins since service discharge, but more importantly none during the appeal period.  Plus, the Veteran has neither provided nor identified any medical evidence showing that he actually has varicose veins.  Therefore, service connection cannot be granted for varicose veins.  Without proof of a current disability, there can be no valid claim.  

Peripheral Neuropathy

The first evidence of neuropathy was in 2003.  VA records dated in January 2007 show that while receiving treatment, the Veteran reported a history of leg and feet numbness and tingling for a four year duration (approximately 2003).  The diagnosis included diabetic neuropathy.  Thereafter, the Veteran underwent numerous VA examinations.  Thus, the requirement for a current disability has been met.

However, the service treatment records (STR's) are silent in regard to neuropathy while in service.  The Veteran was treated for left leg muscle cramps and tendonitis during service.  However, this has been described from a medical standpoint as transient.  Physical examination failed to reveal neuropathy.  The Veteran does not provide evidence to suggest neuropathy was present during service.  In fact, as noted above, the Veteran reported that his numbness and tingling began in approximately 2003, 29 years after service discharge.  Absent an in-service injury or disease, direct service connection must be denied.

There is also no evidence that the Veteran's neuropathy was manifested to a compensable degree within one year of service separation.  The first evidence or findings of an neurological disability is in 2003, as reported by the Veteran.  

Thus, as neuropathy was not noted during service (let alone shown to be chronic), and as the STR's rather show no evidence of neuropathy, service connection may not be established for peripheral neuropathy as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b); Fountain, supra.  Service connection also is not established on a presumptive basis for neuropathy that manifests to a compensable degree within one year of separation, since the Board finds it did not manifest at this time, as discussed above.  See 38 C.F.R. §§ 3.307 (a), 3.309(a). 

Additionally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current neuropathy disabilities and his period of service.  The only medical opinion of record indicates that the neuropathy is unrelated to military service.  Here, this VA compensation examiner in October 2016, readily acknowledged the Veteran had leg complaints and pain during service nonetheless determined that the current neuropathy is not a consequence, so not a result of military service.  Hence, this VA compensation examiner did not dispute the notion that there was leg treatment noted, instead, determined that given the Veteran did not have any indication of any neurological manifestations that his current neuropathy is unrelated to service.  Further, the examiner noted that the absence of neuropathy many years after service.  It is fully within the province of the VA examiner to make such a finding.  

As to whether the diabetic neuropathy is secondary to his service-connected hypertension, the preponderance of the evidence is also against the claim.  Again as noted above, the only medical opinion of record is against the claim.  As noted by the VA examiner in October 2016, the peripheral neuropathy results from the non-service-connected diabetes mellitus and as his hypertension is well controlled, as such there is no evidence of aggravation.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries a lot of weight in the Board's determination.  

Although grateful for the Veteran's honorable service, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the lower extremities is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990). 


ORDER

Entitlement to service connection for disabilities of the lower extremities on a direct or secondary basis is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


